Exhibit 10.4

 
LEASE
 
THIS LEASE (this "Lease") made and entered into as of the 31st day of October,
2014 (the "Effective Date") between UEC Properties, LLC, a South Carolina
limited liability company ("Landlord"), and UEC Electronics, LLC, a South
Carolina limited liability company ("Tenant").
 
WITNESSETH:
 
In consideration of the mutual covenants and agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree for themselves, their successors
and assigns, as follows:


1.           PREMISES.  Landlord, in consideration of the rents, covenants, and
agreements hereinafter reserved and contained to be paid and performed by
Tenant, hereby demises and lets unto Tenant that certain land and improvements
located in or near the City of Hanahan, Berkley County, South Carolina, commonly
known as 5906 Howard Street, Hanahan, SC 29410 and buildings designated as 1 & 2
at 5914 and 5918 Howard Street, Hanahan, SC 29410 (the "Premises"), as more
particularly described or shown in EXHIBIT "A" attached hereto and made a part
hereof, together with all rights, appurtenances, easements, and privileges
thereto, upon and subject to all of the terms and conditions set forth herein.
 
2.           TERM.
 
(a)           Term.  This Lease shall be effective as of the Effective
Date.  The term ("Term") of this Lease shall be for ten years commencing on
January 1, 2015, (the "Commencement Date") and expiring at 11:59 p.m. on
December 31, 2024 (the "Termination Date").
 
3.           TRIPLE NET LEASE.  THIS IS A TRIPLE NET LEASE AND LANDLORD SHALL
NOT BE REQUIRED TO PAY ANY EXPENSE, TO PROVIDE ANY SERVICES, OR TO DO ANY ACT OR
THING WITH RESPECT TO THE PREMISES, INCLUDING THE BUILDING, IMPROVEMENTS, OR ANY
APPURTENANCES.  THE RENT PAYABLE UNDER THIS LEASE SHALL BE PAID TO LANDLORD
WITHOUT ANY CLAIM ON THE PART OF TENANT FOR DIMINUTION, SET-OFF OR ABATEMENT AND
NOTHING SHALL SUSPEND, ABATE OR REDUCE ANY RENT TO BE PAID HEREUNDER.  TENANT
SHALL BE OBLIGATED TO PAY RENT IRRESPECTIVE OF ANY CLAIM TENANT MAY HAVE AGAINST
LANDLORD; AND THIS COVENANT SHALL BE DEEMED INDEPENDENT OF ANY OTHER TERMS,
CONDITIONS OR COVENANTS OF THIS LEASE.
 
4.           RENT AND OTHER SUMS TO BE PAID BY TENANT.
 
(a)           Base Rent. During the Term, Tenant shall pay to Landlord annual
base rent, as increased each year (the "Base Rent") payable in equal monthly
installments according to the following schedule:
 
Period                                                                 Monthly
Rent                              Annual Rent
 
Lease year
1                                                      $28,862                                           $346,341
Lease year
2                                                      $29,584                                           $355,000
Lease year
3                                                      $30,323                                           $363,875
Lease year
4                                                      $31,081                                           $372,971
Lease year
5                                                      $31,858                                           $382,296
Lease year
6                                                      $32,655                                           $391,853


Lease year
7                                                      $33,471                                           $401,649
Lease year
8                                                      $34,308                                           $411,691
Lease year
9                                                      $35,166                                           $421,983
Lease year
10                                                    $36,045                                           $432,532




Rent shall be paid to Landlord without demand and without setoff or reduction in
equal monthly installments in advance on the first (1st) day of each month at
the address of Landlord set forth in Section 32 hereof, or at such other address
as Landlord may from time to time designate to Tenant by notice in the manner
hereinafter provided.  In the event the Commencement Date shall fall on a day
other than the first day of a calendar month, the Base Rent shall be apportioned
pro rata on a per diem basis for the period between the Commencement Date and
the first day of the following calendar month (which pro rata payment shall be
due and payable on the Commencement Date).  No payment by Tenant or receipt by
Landlord of rent hereunder shall be deemed to be other than on account of the
amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of rent shall be deemed an accord and
satisfaction, and Landlord may accept such check as payment without prejudice to
Landlord's right to recover the balance of such installment or payment of rent
or pursue any other remedies available to Landlord.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Additional Rent.  Any amounts required to be paid by Tenant under
this Lease (in addition to Base Rent) and/or any charges or expenses incurred by
Landlord on behalf of Tenant under the terms of this Lease, including, without
limitation, any expenses incurred for taxes, insurance, maintenance, repairs,
replacements, damage to the Premises caused by Tenant or Tenant's employees,
agents, contractors, licensees, or invitees, legal fees, cost of default
remedies, owner's association dues and assessments, landscaping, utilities and
other charges assessed against or attributed to the Premises which are the
obligation of Tenant hereunder, shall be considered additional rent (herein,
"Additional Rent") payable in the same manner and upon the same terms and
conditions as Base Rent reserved hereunder except as expressly set forth herein
to the contrary.  Any failure on the part of Tenant to pay such Additional Rent
when due shall entitle Landlord to the remedies available to it for non-payment
of Base Rent, including, without limitation, late charges and Interest (as
defined in Subsection 34(f)) thereon pursuant to Subsection 34(g) hereof.  Base
Rent and Additional Rent shall be deemed and are hereafter referred to
occasionally as "Rent."


 
5.           USE OF PREMISES.  Tenant covenants and agrees that the Premises may
be used for any lawful purpose (the "Permitted Use").  Tenant will permit no
liens to attach or exist against the Premises, and shall not commit any
waste.  The Premises shall not be used for any illegal purposes, and Tenant
shall not allow, suffer, or permit any unreasonable vibration, noise, odor,
light or other effect to occur within or around the Premises that constitutes a
nuisance or trespass for any neighbor of the Premises or their customers,
agents, licensees or invitees.  Upon notice by Landlord to Tenant that any of
the aforesaid prohibited uses are occurring, Tenant agrees to promptly remove or
control the same.  Tenant shall not in any way violate any law, or ordinance
from time to time affecting the Premises, or any restrictive covenant currently
affecting the Premises, and shall not in any manner use the Premises so as to
cause cancellation of, or prevent the use of the fire and extended coverage
insurance policy required hereunder.  Landlord makes no (and does hereby
expressly disclaim any) covenant, representation or warranty as to the Permitted
Use being allowed by or being in compliance with any applicable laws, rules,
ordinances or restrictive covenants now or hereafter affecting the Premises,
Tenant hereby expressly acknowledging and agreeing that Tenant shall conduct and
rely solely on its own due diligence and investigation with respect to the
compliance of the Permitted Use with all such applicable laws, rules, ordinances
and restrictive covenants, and not on any such information provided by Landlord
or any of its agents or employees.
 
6.           QUIET ENJOYMENT.  Tenant, upon paying the rents herein reserved and
performing and observing all of the other terms, covenants, and conditions of
this Lease on Tenant's part to be performed and observed, shall peaceably and
quietly have, hold, and enjoy the Premises, during the Term, subject to the
terms of this Lease and to any agreements and encumbrances which are superior to
this Lease or to which this Lease may be subordinated.
 
7.           TAXES.
 
(a)           Real Estate Taxes. Tenant shall pay all real estate taxes and
other impositions for the Premises, including any fees in lieu of taxes, both
general and special, which may be levied or assessed by the taxing authorities
against the land, buildings and all other improvements within or constituting
the Premises.  Tenant shall pay all such real estate taxes and assessments
directly to the taxing authority including any fine, penalty, interest or cost
that may be added thereto for non-payment thereof.  Real estate taxes and other
impositions shall mean all ad valorem taxes, water and sanitary taxes,
assessments, liens, licenses and permit fees or any other taxes imposed,
assessed or levied against the Premises, and all other charges, impositions or
burdens of whatever kind and nature, whether or not particularized by name, and
whether general or special, ordinary or extraordinary, foreseen or unforeseen,
which at any time during the Term may be created, assessed, confirmed, adjudged,
imposed or charged upon or with respect to the Premises or any improvements made
thereto, or on any part of the foregoing or any appurtenances thereto, or
directly upon this Lease or the rent payable hereunder or amounts payable by any
subtenants or other occupants of the Premises, or upon this transaction or any
documents to which Tenant is a party or successor-in-interest, or against
Landlord because of Landlord's estate or interest herein, by any governmental
authority, or under any law, including among others, all rental, sales, use,
inventory or other similar taxes and any special tax bills and general, special
or other assessments and liens or charges made on local or general improvements
or any governmental or public power or authority whatsoever, but excluding
income, franchise, capital gains, and estate and gift taxes.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Personal Property Taxes and Assessments. The Tenant, at all times,
shall be responsible for and shall pay, before delinquency, all municipal,
county, state or federal taxes, including any fees in lieu of taxes, assessed
against any leasehold interest or any fixtures, furnishings, equipment, stock
and trade, or other personal property owned, installed or used on the Premises
and billed to the Landlord or to the Premises, or any further improvements to
the Premises by Tenant or by Landlord.
 
8.         UTILITIES.  Tenant shall pay, prior to delinquency, all electricity,
heat, water, sewer, trash removal, and all other utility charges and costs of
any kind for utilities used or consumed at the Premises.  Landlord is not
responsible for any interruptions or curtailments in utility services except to
the extent caused by the gross negligence or willful misconduct of Landlord, its
employees, agents, servants, or contractors.  Landlord hereby reserves the right
to grant perpetual utility and/or other easements over, under, and across the
Premises, to the applicable private, public, or governmental authorities for
purposes of installing, constructing, reconstructing, using, operating,
repairing, replacing, maintaining, relocating, and/or removing any utility lines
and/or facilities, provided same do not unreasonably interfere with the conduct
of Tenant's business.  Tenant agrees, from time to time within ten (10) days of
Landlord's request, to execute and deliver to Landlord any reasonable
instruments presented to Tenant by Landlord which grant such utility and other
easements over, across, and under the Premises, to any applicable private,
public, or governmental authorities for the purposes described hereinabove.
 
9.           INSURANCE REQUIRED OF TENANT.
 
(a)           With respect to Tenant's performance under this Lease, and in
addition to Tenant's obligation to indemnify, Tenant shall at its sole cost and
expense:
 
 
(i)
maintain the insurance coverages and limits required by this Section and any
additional insurance and/or bonds required by law on or before the Effective
Date or Tenant's entering the Premises for any purpose, and at all times during
the Term;

 
 
(ii)
procure the required insurance from an insurance company eligible to do business
in the State of South Carolina and having and maintaining a Financial Strength
Rating of "A-" or better and a Financial Size Category of "VII" or better, as
rated in the A.M. Best Key Rating Guide for Property and Casualty Insurance
Companies, except that, in the case of Workers' Compensation insurance, Tenant
may procure insurance from the state fund of the State of South Carolina; and

 
 
(iii)
deliver to Landlord, certificates of insurance stating the types of insurance
and policy limits.  Tenant shall provide or will endeavor to have the issuing
insurance company provide at least thirty (30) days advance written notice of
cancellation, non-renewal, or reduction in coverage, terms, or limits to
Landlord.  Tenant shall deliver such certificates:

 
 
1)
On or before the Effective Date or Tenant's entering the Premises for any
purpose; and

 
 
2)
prior to expiration of any insurance policy required in this Section.

 
(b)           The parties agree:
 
 
(i)
the failure of Landlord to demand such certificate of insurance or failure of
Landlord to identify a deficiency will not be construed as a waiver of Tenant's
obligation to maintain the insurance required under this Lease;

 
 
(ii)
that the insurance required under this Lease does not represent that coverage
and limits will necessarily be adequate to protect Tenant, nor be deemed as a
limitation on Tenant's liability to Landlord in this Lease;

 
 
(iii)
Tenant may meet the required insurance coverages and limits with any combination
of primary and Umbrella/Excess liability insurance; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
(iv)
Tenant may not maintain a deductible that exceeds $5,000.00 on any liability and
not more than $25,000.00 on any property policy without Landlord's prior written
approval.   

 
(c)           The insurance required by this Section includes the following
coverages:
 
 
(i)
Workers' Compensation insurance with benefits afforded under the laws of the
State of South Carolina and Employers Liability insurance with limits of at
least:

 
 
$500,000.00 for Bodily Injury – each accident

 
 
$500,000.00 for Bodily Injury by disease – policy limits

 
 
$500,000.00 for Bodily Injury by disease – each employee

 
 
(ii)
Commercial General Liability insurance written on Insurance Services Office
(ISO) Form CG 00 01 12/07 or a substitute form providing equivalent coverage,
covering liability arising from the Premises, operations, independent
contractors, personal injury, products/completed operations, and liability
assumed under an insured contract (including the tort liability of another
assumed in a business contract) with limits of at least:

 
 
$3,000,000.00 General Aggregate limit (per location basis)

 
$1,000,000.00 each occurrence limit for all bodily injury or property damage
incurred in any one (1) occurrence

 
$3,000,000.00 each occurrence limit for Personal Injury and Advertising Injury

 
$5,000,000.00 Products/Completed Operations Aggregate limit

 
$100,000.00 Damage to Rented Premises

 
 
(iii)
The Commercial General Liability insurance policy must:       

 
 
1)
include Landlord and Landlord's lenders, if any, as Additional Insureds using
the ISO Additional Insured-Managers or Lessors of Premises endorsement form CG
20 11 04/13, or an acceptable substitute providing equivalent coverage.   Tenant
shall provide a copy of the Additional Insured endorsement to Landlord.  The
Additional Insured endorsement may either be specific to Landlord or may be
"blanket" or "automatic" addressing any person or entity as required by
contract.  A copy of the Additional Insured endorsement must be provided within
sixty (60) days of execution of this Lease and within sixty (60) days of each
Commercial General Liability policy renewal;

 
 
2)
include a waiver of subrogation in favor of Landlord;

 
 
3)
be primary and non-contributory with respect to any insurance or self-insurance
that is maintained by Landlord; and

 
 
4)
the policy aggregate must be provided on a per location basis.

 
 
(iv)
Property insurance with limits equal to 90% replacement cost of Tenant's
personal property, decorations, trade fixtures, furnishings, equipment,
alterations and repairs, improvements and betterments, and other contents
located or placed therein and shall include business interruption.  The property
insurance policy will include a waiver of subrogation in favor of Landlord.



(d)           If Tenant fails to obtain and provide any or all of the aforesaid
insurance, Landlord may, but shall not be required to, purchase such insurance
on behalf of Tenant and recover the cost of such insurance as Additional Rent
due under this Lease.  Tenant agrees, as its own expense, to comply with all
rules and regulations of the fire insurance rating organization having
jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 


10.           LANDLORD'S INSURANCE.  Landlord shall maintain fire and casualty
special form "all risk" insurance, with extended coverage, covering the
buildings to be located upon the Premises equal to the full replacement cost
thereof. Tenant shall pay or reimburse to Landlord the actual cost of insurance
within fifteen (15) days after receipt of an invoice therefor.  Such payment
shall be deemed Additional Rent hereunder.
 
11.           WAIVER OF SUBROGATION.  Landlord and Tenant hereby release each
other and each party's officers, directors, employees, and agents from liability
or responsibility for any loss or damage to their respective property covered by
insurance policies, or which would have been covered by insurance if the party
had complied with the terms and provisions of this Lease.  This release shall
apply to Landlord and Tenant and anyone claiming through or under Landlord or
Tenant, by way of subrogation or otherwise, even if the occurrence was caused by
the fault or negligence of Landlord or Tenant or anyone under their
control.  Each of Landlord and Tenant shall cause any property damage insurance
which it maintains in respect to the Premises, to contain a provision whereby
the insurer waives any rights of subrogation against the other party.
 
12.           REPAIRS AND MAINTENANCE.  Throughout the Term, Tenant, at its sole
expense, shall maintain all portions of the Premises in good condition, ordinary
wear and tear excepted.  Such maintenance shall include, without limitation, the
building, parking areas, sidewalks, loading areas, thruways, methods of ingress
and egress, electrical, lighting facilities and equipment, and all parkways,
fences and signs located on Premises.  Tenant will not suffer or permit any
waste or neglect and will take such steps as often as may be necessary to keep
the building, appurtenances, and other improvements on the Premises in a
first-class and modern condition.  Tenant shall also repair, replace and be
responsible for the damage caused by stoppage, breakage, leakage, overflow,
discharge or freezing of plumbing pipes, sewer lines or fixtures.  Landlord
shall have no obligation with respect to maintenance, repair and replacement of
any improvements on the Premises, including, without limitation, repair,
replacement and maintenance of the foundation, roofs, structural elements,
exterior walls, and exterior windows of any such improvements.
 
If Tenant refuses or neglects to commence the necessary maintenance, repairs or
replacements within thirty (30) days after the written demand by Landlord (other
than in the case of emergency), Landlord may (but shall not be required to) make
such maintenance, repairs or replacements without liability to Tenant for any
loss or damage that may accrue to Tenant's stock, business, equipment, or
fixtures by reason thereof, and if Landlord makes such maintenance, repairs or
replacements, Tenant shall pay to Landlord, on demand, as Additional Rent, the
cost thereof, plus interest at the rate set forth in Subsection 34(f) from the
date Landlord pays for any such repairs.
 
Tenant shall, at its cost, contract with a service company (which Landlord, at
its option, may reasonably designate or approve) for the quarterly maintenance
of the heating, ventilating and air conditioning equipment serving the
Premises.  Tenant shall furnish a copy of the service contract to Landlord
within ten (10) days after opening for business, and a copy of any subsequent
contracts from time to time during the Term.
 
Tenant shall, at its cost, retain a licensed, bonded professional pest and
termite control service (which Landlord, at its option, may reasonably designate
or approve) to perform at the minimum annual inspections of the Premises, to
keep the same free of infestation by insects, rodents and vermin, and shall
promptly cause any corrective or extermination work reasonably recommended by
such service to be performed.  The Tenant shall provide the Landlord with a copy
of the termite and pest control contract and annual renewals of the
contract.  Tenant agrees to initiate and carry out a program of regular
maintenance and repair of the Premises, including the painting or refinishing of
all areas of the interior and exterior thereof, so as to impede, to the extent
possible, deterioration by ordinary wear and tear and to keep the same in
attractive condition.
 
13.           ALTERATIONS.


(a)           Tenant agrees not to make alterations, changes, additions, or
improvements to the Premises and/or or the improvements thereon costing in
excess of $20,000 in the aggregate without the prior written consent of
Landlord, which shall not be unreasonably withheld, delayed or
conditioned.  Tenant shall submit three complete sets of Tenant's plans and
specifications which have been stamped/sealed by an architect or engineer
licensed in the State of South Carolina (the "Plans and Specifications") to
Landlord in conjunction with Tenant's request for Landlord's consent to Tenant's
planned alterations of the Premises (the "Tenant's Work).  If approved by
Landlord, the Plans and Specifications shall be the final plans and
specifications, and no material changes shall be made without Landlord's prior
written consent.  "Material Changes" shall include any change of the appearance
of the improvements or re-engineered drawings of the improvements
thereon.  Landlord agrees to review and comment on the Plans and Specifications
within fifteen (15) days after receipt; otherwise, such request and plans and
specifications will be deemed approved by Landlord.  If Landlord consents to
Tenant's proposed alterations, changes, additions, or improvements and approves
the Plans and Specifications, all work erected or performed shall be performed
solely by Tenant at its sole cost and expense pursuant to the approved Plans and
Specifications.  Tenant agrees that no construction shall commence until
Landlord approves said Plans and Specifications.  Prior to commencement of
construction, a pre-construction coordination conference shall be held at or
near the Premises.  Landlord's representative, Tenant's representative and
Tenant's Contractor (as defined hereinafter), if any, shall attend such
conference.  Tenant shall be responsible for and agrees to obtain all building
permits, other permits, utility services, and certificates of occupancy required
in connection with the use and occupancy of the Premises.
 
 
 

--------------------------------------------------------------------------------

 


(b)           In the event Tenant engages the services of a contractor with
regard to the Tenant's Work, Tenant and Tenant's contractor (the "Contractor")
shall comply with the requirements set forth in this subsection (b).  Tenant and
Tenant's contractor shall enter into a construction contract in which the
contractor agrees to perform the work, and Tenant shall provide an executed copy
of such contract to Landlord.  Said contract shall provide, among other things,
as follows:
 
 
(i)
That notwithstanding anything to the contrary, the Contractor will perform the
work and furnish the materials required therefor on the sole credit of Tenant;
that no lien for labor or materials will be filed or claimed by the Contractor
against the Premises, that the Contractor will discharge any such lien filed or
claims by any person or entity that furnishes labor or materials; and that the
Contractor will indemnify and save Landlord harmless from any and all costs and
expenses, including reasonable attorneys' fees, suffered, or incurred as a
result of any such lien that may be filed or claimed in connection with or
arising out of the work; and

 
 
(ii)
That the Contractor shall furnish Tenant and Landlord with certificates of
insurance setting forth the following coverages:  (A) workmen's compensation
insurance as required by the laws of the State of South Carolina or the United
States; (B) bodily injury, including death, with limits of $1,000,000.00 per
person and $3,000,000.00 per occurrence; (C) property damage, with limits of
$500,000.00; (D) motor vehicle liability and property damage in the amounts set
forth in (B) and (C); and (E) Builder's Risk Insurance in the full amount of the
contract.

 
14.           DAMAGE OR DESTRUCTION.  If the building or other improvements upon
the Premises are damaged by fire or other casualty, Landlord shall cause the
damage to the physical structure of the building (excluding any tenant
improvements or alterations therein) to be repaired or replaced without
unreasonable delay; provided, however, if by reason of such casualty, Landlord,
in its reasonable estimation, determines that the amount of time required to
repair the damage using due diligence is in excess of 270 days (as measured from
the issuance of the applicable building permits necessary for reconstruction),
then either party shall have the right to terminate this Lease by giving written
notice of termination to the other party hereto within thirty (30) days after
the date of casualty; provided, however, in the event that the casualty giving
rise to an election to terminate is caused by the negligence, misconduct or acts
or omissions of Tenant or Tenant's invitees, Tenant shall have no right to
terminate this Lease.  Except as specifically set forth herein, in no event
shall any such damage cause the abatement or rebate in the Rent then due or
thereafter becoming due under the terms hereof.  Notwithstanding the other
provisions of this Section, in the event that there should be a casualty loss to
the Premises during the last two (2) years of the Term, Landlord may, at its
option, terminate this Lease by giving written notice thereof to Tenant within
thirty (30) days after the date of the casualty and the Rent shall abate as of
the date of such notice.  Except as provided herein, Landlord shall have no
obligation to rebuild or repair in case of fire or other casualty, and no
termination under this Section shall affect any rights of Landlord or Tenant
hereunder arising from the prior defaults of the other party.  Tenant shall give
Landlord immediate notice of any fire or other casualty in the
Premises.  Notwithstanding anything contained in this Section to the contrary,
in no event shall Landlord be required to expend more funds in connection with
repair or restoration than the amount received by Landlord from the proceeds of
any insurance policies maintained by Landlord.  Further, Landlord shall have no
duty to restore, repair, replace or rebuild in the event that any lender of
Landlord should require that insurance proceeds received as a result of the fire
or other casualty be applied to payment of the mortgage debt, and, in such
event, Landlord and Tenant shall each have the right to terminate this Lease
immediately.
 
15.           CONDEMNATION.  If any substantial portion of the Premises is taken
under the power of eminent domain (including any conveyance made in lieu
thereof) or if such taking shall materially impair the normal operation of
Tenant's business, then either party hereto shall have the right to terminate
this Lease by giving written notice of such termination to the other party
within thirty (30) days after such taking.  If neither party elects to terminate
this Lease, Landlord shall repair and restore the Premises to the best possible
tenantable condition (but only to the extent of any condemnation proceeds made
available to Landlord) and the Rent shall be proportionately and equitably
reduced as of the date of the taking.  All compensation awarded for any taking
(or the proceeds of a private sale in lieu thereof) shall be the property of
Landlord whether such award is for compensation for damages to the Landlord's or
Tenant's interest, and Tenant hereby assigns all of its interest in any such
award to Landlord; provided, however, Landlord shall not have any interest in
any separate award made to Tenant for loss of business, moving expenses, its
leasehold estate, or the taking of Tenant's trade fixtures or equipment if a
separate award for such items is made to Tenant and such separate award does not
reduce the award to Landlord.
 
 
 

--------------------------------------------------------------------------------

 
 
16.           ASSIGNMENT OR SUBLETTING.  So long as Tenant is not in default
under this Lease, Tenant may assign its interest in this Lease or sublet the
entire Premises (but not a part thereof) to (i) a wholly owned corporation or
controlled subsidiary of Tenant; or (ii) the parent corporation through which
Tenant is authorized to operate its business.  Tenant shall make no other
assignment or subletting without the prior written consent of Landlord, and upon
such terms and conditions as Landlord may approve.  A change in ownership of
Tenant shall be an assignment of this Lease for purposes of this Section.  Any
assignment or sublease shall not release or relieve Tenant from any obligations
of this Lease.  Tenant shall pay to Landlord, as Additional Rent, the sum of
$3,000.00 to cover Landlord's administrative costs, overhead and counsel fees,
plus all out-of-pocket expenses above such amount, in connection with such
assignment or subletting consented to by Landlord and any and all additional
costs and expenses incurred hereunder.  Any assignee of Tenant shall assume
Tenant's obligations hereunder and shall deliver to Landlord an assignment and
assumption agreement in form satisfactory to Landlord within ten days after the
effective date of the assignment.  Notwithstanding the foregoing, regardless of
Landlord's consent or the need under this Section to obtain Landlord's consent,
no assignment or subletting shall release Tenant from this Lease. Acceptance of
Rent from any other person shall not be deemed a waiver by Landlord of any
provision of this Lease. Consent to one assignment or subletting shall not be
deemed a consent to any subsequent assignment or subletting. In the event of any
assignment or sublease involving rent in excess of the Base Rent or Additional
Rent required under this Lease ("Excess Rent"), Landlord shall participate in
the Excess Rent. Tenant shall promptly pay to Landlord, as additional rent, one
hundred (100%) percent of all such Excess Rent collected from the assignee or
subtenant, and shall supply Landlord with a true copy of each assignment or
sublease, and in the case of the former, an originally executed assumption by
the assignee of all of Tenant's obligations under this Lease.
 
17.           ORDINANCES.  Tenant shall at its own cost and expense promptly
observe and comply with all laws, rules, orders, zoning ordinances, regulations,
and requirements applicable to the Premises and all buildings and improvements
thereon, or to repairs or alterations thereof, and shall also at its own cost
and expense promptly comply with all laws, rules, orders, and regulations.  If
Tenant fails to comply with any of the foregoing requirements, Landlord may, at
its option and after thirty (30) days' notice to Tenant of its intention to do
so, comply with the same for the account of Tenant, and Tenant shall upon demand
pay to Landlord the cost of such compliance including reasonable expenses,
Interest, attorneys' fees, and costs incurred in connection therewith.
 
18.           FINANCING.  Tenant agrees that this Lease and all of Tenant's
right, title, and interest in and to this Lease and the Premises is subject and
subordinate to any mortgage, deed of trust, or other security instrument which
Landlord may now or hereafter place upon all or any portion of the Premises
(each, a "Mortgage") and to all renewals, modifications, amendments, and
extensions thereof and to all the terms and provisions thereof.  This provision
is self-operative.  Tenant agrees, however, to promptly execute any document or
instrument which may be requested by Landlord or any mortgagee or lender holding
a Mortgage (each, a "Mortgagee") evidencing such subordination.  If any Mortgage
is foreclosed (or in the event of a deed in lieu of foreclosure), then (a)
Tenant shall, at any purchaser's (including any Mortgagee) at such foreclosure
sale (or deed in lieu thereof) (the "Purchaser") election, attorn to such
Purchaser and recognize such Purchaser as the "landlord" under this Lease
pursuant to all the terms and provisions of this Lease, and Tenant will promptly
execute any such documents and instruments as may be necessary or appropriate to
evidence such attornment; and (b) Tenant waives the provisions of any statute or
rule of law, now or hereafter in effect, that provides Tenant any right to
terminate this Lease or to otherwise adversely affect Landlord's interest in
this Lease upon any such foreclosure proceeding.  Any Mortgagee shall also have
the right, in such Mortgagee's discretion, to subordinate its Mortgage to this
Lease.  If Tenant, within fifteen (15) days after Landlord's demand, fails to
execute and deliver any instrument or document required to be executed by Tenant
pursuant to this Section 18, then Landlord is hereby authorized to execute same
as attorney-in-fact for the Tenant, such power being coupled with an interest.
 
19.           ESTOPPEL CERTIFICATE & FINANCIAL STATEMENTS.  (a) Tenant shall,
from time to time within ten (10) days after Landlord's demand, execute and
deliver to Landlord and/or Landlord's designee an estoppel certificate in a form
acceptable to Landlord and/or Landlord's designee certifying (a) that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as so modified), (b) the dates to
which rent and other charges payable under this Lease have been paid, (c) that
Landlord is not in default under this Lease (or if Tenant alleges a default,
then (i) stating the nature of such alleged default, and (ii) the date of notice
provided to Landlord stating such default), and (d) such other matters as
Landlord and/or such designee may require.  If Tenant fails to execute and
deliver to Landlord and/or Landlord's designee any such estoppel certificate
within ten days after Landlord's demand, then Tenant shall be automatically
deemed to have approved such estoppel certificate in the form submitted to
Tenant and all the matters set forth therein.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Financial Statements.  Tenant shall furnish to Landlord within one
hundred twenty (120) days after the close of each fiscal year a balance sheet,
as well as a profit and loss statement and any other financial information or
summaries that Tenant typically provides to its lenders or owners  on Tenant for
such fiscal year, certified by Tenant to be correct and accurate and prepared in
accordance with generally accepted accounting principles consistently applied,
and a quarterly profit and loss statement of Tenant.  Landlord shall keep such
information strictly confidential and not disclose such information to any other
party other than its lender or potential lender.
 
20.           INDEMNITY; LIMITS OF LIABILITY.  Tenant agrees to indemnify,
defend, and save Landlord, its agents, contractors, servants, and employees
harmless from and against any and all liabilities, damages, claims and demands
for, or in connection with, any accident, injury, or damage whatsoever caused to
any person or property arising, directly or indirectly, out of the business
conducted in or the use and/or occupancy of the Premises, or occurring in, on or
about the Premises or any part thereof, or arising directly or indirectly, from
any act or omission of Tenant or any concessionaire or sub-tenant or their
respective licensees, servants, agents, employees, or contractors, and from and
against any and all costs, expenses, and liabilities incurred in connection with
any such claims and/or proceedings brought thereon, except to the extent caused
by the willful misconduct or gross negligence of Landlord or any of its agents,
contractors, servants, or any employees. If any action or proceeding shall be
brought by or against Landlord, its agents, contractors, servants, or employees
in connection with any such liability, claim, suit, cost, injury, death or
damage, Tenant, on notice from Landlord shall defend such action or proceeding,
at Tenant's expense, by or through attorneys reasonably satisfactory to
Landlord. The provisions of this paragraph shall apply to all activities of
Tenant, its agents, contractors, servants or employees with respect to the
Premises, whether occurring before or after execution of this Lease.   The
insurance coverage maintained by Tenant pursuant to this Lease shall support
insurable aspects of the foregoing indemnity; provided, however, Tenant's
liability pursuant to such indemnity shall not be limited to the amount or
coverage of such insurance.  The foregoing indemnification provision and the
obligations arising thereunder shall survive any expiration or termination of
this Lease. Neither Landlord, its agents, contractors, servants or employees
shall be liable in any manner to Tenant, its agents, contractors, servants or
employees for any injury to or death of persons or for any loss of or damage to
property, regardless of whether such loss or damage is occasioned by casualty,
theft or any other cause of whatsoever nature, except to the extent such loss or
damage caused by the willful misconduct or gross negligence of Landlord, its
agents, contractors, servants or employees. In no event shall Landlord, its
agents, contractors, servants and employees be liable in any manner to Tenant,
its agents, contractors, servants or employees as the result of the acts or
omissions of Tenant, its agents, contractors, servants and employees. All
personal property upon the Premises shall be at the risk of Tenant only, and
neither Landlord, its agents, contractors, servants or employees shall be liable
for any damage thereto or theft thereof, except to the extent attributable to
the willful misconduct or gross negligence of Landlord, its agents, contractors,
servants or employees.
 
21.           LIENS.  Tenant will promptly, and in all events within thirty (30)
days following the filing of same, remove and discharge, and shall indemnify,
defend and hold Landlord harmless from and against any lien, charge, claim,
security interest or encumbrance which may attach to, upon or against the
Premises or any portion thereof, arising out of the possession, use, occupancy,
construction, operation, supply, repair, or rebuilding by reason of the
furnishing of labor, services, materials or equipment by a contractor or
material supplier or anyone else who is entitled to mechanics' lien under
applicable law (a "Mechanics' Lien").  Notwithstanding the foregoing, Tenant may
reserve the right to contest the validity or amount of any such Mechanics' Lien
in good faith, provided that, within thirty (30) days after the filing of such
Mechanics' Lien, Tenant discharges said Mechanics' Lien of record or records a
bond eliminating said Mechanics' Lien as an encumbrance against the Landlord's
interest in the Premises.  If Tenant fails to remove any Mechanics' Lien against
Landlord's interest, Landlord may, in addition to any other right or remedy, but
shall not be obligated to, take such action as Landlord shall reasonably
determine to remove such Mechanics' Lien, and all costs and expenses incurred by
Landlord, including, without limitation, amounts paid in good faith settlement
of such Mechanics' Lien and attorneys' fees and costs, shall be paid by
Tenant.  Tenant's obligations pursuant to this Section shall survive the
expiration or earlier termination of this Lease.
 
Nothing contained in this Lease shall be construed as the consent or request of
Landlord, express or implied, for the performance of any labor or services or
for the furnishing of any materials or equipment for any construction,
alteration, addition, rehabilitation, repair or demolition of or to the Premises
(or any part thereof).  Notice is hereby given that Landlord will not be liable
for any labor, services, materials or equipment furnished or to be furnished to
Tenant, or anyone holding an interest in the Premises (or any part thereof)
through or under Tenant, and that no construction or other liens for any such
labor, services, materials or equipment shall attach to or affect the interest
of Landlord in the Premises.  Tenant agrees to indemnify, protect, defend and
hold Landlord harmless from and against all Claims, paid or incurred by Landlord
in connection with any such Mechanics' Lien.
 
 
 

--------------------------------------------------------------------------------

 
 
22.           HAZARDOUS MATERIALS.
 
(a)           Throughout the Term, Tenant and Tenant's employees, agents,
invitees, licensees, and contractors shall not cause, permit, or allow any
substances, chemicals, materials, or pollutants (whether solid, liquid, or
gaseous) deemed to be toxic or hazardous or the manufacture, storage, transport,
or disposal of which is regulated, governed, restricted, or prohibited by any
federal, state, or local agency or authority, or under any federal, state, or
local law, ordinance, rule, or regulation related to the environment, health, or
safety (collectively, "Environmental Laws"), including, without limitation, any
oil, gasoline, petroleum, petroleum by-products, hazardous substances, toxic
substances, hazardous waste, asbestos, or asbestos containing materials
(collectively, "Hazardous Materials") to be handled, placed, stored, dumped,
released, manufactured, used, transported, or located on, in, under, or about
the Premises; provided, however, Tenant shall be permitted to use and otherwise
handle minor quantities of such Hazardous Materials as are ordinarily and
typically used and handled as part of the Permitted Use so long as such
Hazardous Materials are used and handled in accordance with all Environmental
Laws. Upon the expiration or earlier termination of this Lease, Tenant shall, at
Tenant's sole cost and expense, remove all Hazardous Materials from the
Premises except to the extent placed thereon by Landlord.
 
(b)           Tenant shall give Landlord immediate written notice of any
problem, spill, discharge, threatened discharge, or discovery of any Hazardous
Materials or claim thereof.  If such problem, spill, discharge, threatened
discharge, or discovery was caused by Tenant or any of Tenant's employees,
agents, contractors, invitees, guests, or licensees, then such notice shall
include a description of measures proposed to be taken by Tenant to contain
and/or remediate the release of such Hazardous Materials and any resultant
damage to or impact on property, persons, and/or the environment (which term
includes, without limitation, soil, surface water, or groundwater).  Upon
Landlord's approval and at Tenant's own cost and expense, Tenant shall promptly
take all steps necessary to clean up and remediate any release of such Hazardous
Materials, comply with all Environmental Laws, and otherwise report and/or
coordinate with Landlord and all appropriate governmental agencies.
 
(c)           Tenant shall indemnify, release, defend (with counsel reasonably
acceptable to Landlord), and hold Landlord and Landlord's agents, affiliates,
representatives, officers, and employees harmless from and against all
Liabilities (as defined below) suffered by, incurred by, or assessed against
Landlord and/or Landlord's agents, affiliates, representatives, officers, and
employees, whether incurred as a result of legal action taken by any
governmental entity or agency, taken by any private claimant or taken by
Landlord, as a result of the presence, disturbance, discharge, release, removal,
or cleanup of any Hazardous Materials on, in, upon, or about the Premises
(except to the extent placed thereon by Landlord, its agents, servants,
employees or contractors), and/or other off-site property if caused directly or
indirectly, in whole or in part, by the acts or omissions of Tenant or Tenant's
agents, employees, contractors, representatives, or invitees.  Tenant's
obligations and liabilities under this Section 22 shall survive the expiration
or earlier termination of this Lease.  "Liabilities" means all liabilities,
expenses, demands, damages (including punitive, exemplary, and consequential
damages), costs, losses, causes of action, claims, attorneys' fees, other
professional fees, penalties, fines, assessments, and charges.
 
(d)           Upon seven (7) days' advance notice, Tenant shall permit Landlord
and its representatives access to the Premises, from time to time, to conduct an
environmental assessment, investigation and sampling of the Premises, at
Landlord's expense, except to the extent such assessment, investigation or
sampling shows the presence of Hazardous Materials caused by Tenant's actions,
in which case such audit shall be at Tenant's expense.  Landlord shall cooperate
with Tenant to ensure that such access causes the least amount of disruption to
Tenant's operation on the Premises as possible and shall, at Landlord's sole
expense, restore the Premises to its condition prior to such assessment.
 
23.           [INTENTIONALLY OMITTED]
 
24.           TITLE AND CONDITION.  (a)  The Premises are demised and let
subject to (i) the existing state of title of any of the Premises, (ii) any
state of facts which an accurate survey or physical inspection of the Premises
might show, (iii) all requirements of law, including any existing violation of
any thereof, and (iv) the condition of the Premises as of the Commencement Date,
without representation or warranty by Landlord. Annexed hereto as Exhibit B is a
title report reflecting the status of title as of the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           LANDLORD LEASES AND WILL LEASE AND TENANT TAKES AND WILL TAKE THE
PREMISES AS IS WHERE IS AND WITH ALL FAULTS.  TENANT ACKNOWLEDGES THAT LANDLORD
(WHETHER ACTING AS LANDLORD HEREUNDER OR IN ANY OTHER CAPACITY) HAS NOT MADE AND
WILL NOT MAKE, NOR SHALL LANDLORD BE DEEMED TO HAVE MADE, ANY WARRANTY OR
REPRESENTATION, EXPRESS OR IMPLIED, WITH RESPECT TO THE PREMISES, INCLUDING ANY
WARRANTY OR REPRESENTATION AS TO (i) ITS FITNESS, DESIGN OR CONDITION FOR ANY
PARTICULAR USE OR PURPOSE, (ii) THE QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, (iii) THE EXISTENCE OF ANY DEFECT, LATENT OR PATENT, (iv) LANDLORD'S
TITLE THERETO, (v) VALUE, (vi) COMPLIANCE WITH SPECIFICATIONS, (vii) LOCATION,
(viii) USE, (ix) CONDITION, (x) MERCHANTABILITY, (xi) QUALITY, (xii)
DESCRIPTION, (xiii) DURABILITY (xiv) OPERATION, (xv) THE EXISTENCE OF ANY
HAZARDOUS SUBSTANCE, OR (xvi) COMPLIANCE OF THE PREMISES WITH ANY LAW OR LEGAL
REQUIREMENT; AND ALL RISKS INCIDENT THERETO ARE TO BE BORNE BY TENANT.  TENANT
ACKNOWLEDGES THAT THE PREMISES ARE OF ITS SELECTION AND TO ITS SPECIFICATIONS
AND THAT THE PREMISES HAVE BEEN INSPECTED BY TENANT AND ARE SATISFACTORY TO
IT.  IN THE EVENT OF ANY DEFECT OR DEFICIENCY IN ANY OF THE PREMISES OF ANY
NATURE, WHETHER LATENT OR PATENT, LANDLORD SHALL NOT HAVE ANY RESPONSIBILITY OR
LIABILITY WITH RESPECT THERETO OR FOR ANY INCIDENTAL OR CONSEQUENTIAL DAMAGES
(INCLUDING STRICT LIABILITY IN TORT).  THE PROVISIONS OF THIS SUBSECTION 24(b)
HAVE BEEN NEGOTIATED, AND ARE INTENDED TO BE A COMPLETE EXCLUSION AND NEGATION
OF ANY WARRANTIES BY LANDLORD, EXPRESS OR IMPLIED, WITH RESPECT TO ANY OF THE
PREMISES, ARISING PURSUANT TO THE UNIFORM COMMERCIAL CODE OR ANY OTHER LAW NOW
OR HEREAFTER IN EFFECT OR ARISING OTHERWISE.
 
25.           SIGNAGE.  Tenant shall fully comply with all applicable
requirements of all jurisdictional regulatory requirements pertaining to signage
and signage installation, including, but not limited to, the ordinances of the
City of Hanahan, South Carolina, if applicable.
 
26.           TENANT'S FIXTURES.  Tenant shall have the right to install in the
Premises trade fixtures required by Tenant or used by it in its business, and if
installed by Tenant, to remove any or all such trade fixtures from time to time
during and upon termination or expiration of this Lease, provided Tenant is not
then in default under the terms of this Lease; provided, however, that prior to
the expiration of the Term, Tenant shall remove said trade fixtures from the
Premises and repair and restore any damage or injury to the Premises (to the
condition in which the Premises existed prior to such installation) caused by
the installation and/or removal thereof.
 
27.           DEFAULT.
 
(a)           Tenant shall be in default hereunder if (a) Tenant fails to pay
when due Rent and any other sums due under this Lease; or (b) Tenant fails to
observe and perform any of the other terms, covenants, and/or conditions of this
Lease and such default shall continue for more than ten (10) days after notice
from Landlord to Tenant. If the nature of a default under (b) above is such that
it cannot reasonably be cured within the aforesaid cure period, and work thereon
shall be commenced within said period and diligently prosecuted to completion
within thirty (30) days after Landlord's notice to Tenant, then Landlord's
rights under this Section shall be inapplicable.
 
(b)           In the event of any default by Tenant, Landlord may (i) cure
Tenant's default at Tenant's cost and expense, and/or (ii) re-enter the Premises
and remove all persons and all or any property therefrom by any suitable action
or proceeding at law, without being liable for any prosecution therefor or
damages therefrom, and repossess and enjoy the Premises with all buildings,
additions, alterations, and improvements, and Landlord may, at its option,
repair, alter, remodel, and/or change the character of the improvements as it
may deem fit, and/or (iii) at any time relet the Premises or any part or parts
thereof, as the agent of Tenant or in Landlord's own right, and/or (iv)
terminate this Lease upon not less than five (5) days' notice to Tenant.  The
exercise by Landlord of any right granted in this Section shall not relieve
Tenant from the obligation to make all rental payments and to fulfill all other
covenants required by this Lease at the time and in the manner provided herein
and if Landlord so desires all current and future rent and other monetary
obligations due hereunder less the fair rental value of the Premises (adjusted
to reflect the present value of said obligation as of said date using the
statutory judgment interest rate in making said calculation) shall become
immediately due and payable.  Tenant throughout the remaining Term hereof shall
pay Landlord, no later than the last day of each month during the Term, the then
current excess, if any, of the sum of the unpaid rentals and costs to Landlord
resulting from such default by Tenant over the proceeds, if any, received by
Landlord from such reletting, if any, but Landlord shall have no liability to
account to Tenant for any excess.  Landlord shall not be required to relet the
Premises nor exercise any other right granted to Landlord hereunder, nor shall
Landlord be under any obligation to minimize Tenant's loss as a result of
Tenant's default.  If Landlord attempts to relet, Landlord shall be the sole
judge as to whether or not a proposed tenant is suitable and acceptable.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           In the event of a breach by Tenant of any of the covenants or
provisions hereof, Landlord shall have, in addition to any other remedies which
it may have, the right to invoke any other remedy allowed at law or in equity to
enforce Landlord's rights or any of them, as if re-entry and other remedies were
not herein provided.  Tenant hereby waives its right to redeem in the event that
it shall be dispossessed or this Lease terminated by reason of any default on
its part.  Tenant hereby agrees that notice to quit or surrender possession
shall not be required in the event of Tenant's default.
 
(d)           If Tenant shall at any time be in default hereunder, and if
Landlord shall deem it necessary to engage attorneys to enforce its rights
hereunder, the determination of such necessity to be in the sole discretion of
Landlord, Landlord will be reimbursed by Tenant for its expenses incurred
thereby, including but not limited to court costs and reasonable attorneys'
fees.
 
(e)           The failure of Landlord to insist upon strict performance of any
of the terms, conditions, and covenants herein shall not be deemed to be a
waiver of any rights or remedies that Landlord may have and shall not be deemed
a waiver of any subsequent breach or default in the terms, conditions, and
covenants herein contained except as may be expressly waived in writing.
 
(f)           The maintenance of any action or proceeding to recover possession,
or any installment or installments of Rent or any other moneys that may be due
or become due from Tenant to Landlord, shall not preclude Landlord from
thereafter instituting and maintaining subsequent actions or proceedings for the
recovery of possession or of any other moneys that may be due or become due from
Tenant.  Any entry or reentry by Landlord shall not be deemed to absolve or
discharge Tenant from liability hereunder.
 
(g)           If at any time during the Term there shall be filed by or against
Tenant or any successor tenant then in possession under this Lease, in any court
pursuant to any statute either of the United States or of any state, a petition
(i) in bankruptcy, (ii) alleging insolvency, (iii) for reorganization, (iv) for
the appointment of a receiver, or (v) for any relief under the Bankruptcy Code,
or if a similar type of proceeding shall be filed, then Landlord may terminate
Tenant's rights under this Lease by notice in writing to Tenant, and thereupon
Tenant shall immediately quit and surrender the Premises to Landlord, but Tenant
shall continue to be liable for the payment of Rent and all other sums due
hereunder.
 
28.           LANDLORD'S RIGHT TO INSPECT.  Upon reasonable prior notice to
Tenant, Tenant agrees to permit Landlord to enter the Premises during Tenant's
usual business hours to inspect the same and show same to prospective tenants or
purchasers.
 
29.           SURRENDER.  Tenant agrees, at the termination of this Lease,
whether by limitation, forfeiture, or otherwise, to quit, surrender, and deliver
to Landlord possession of the Premises with all the buildings and improvements
thereon free from any liens thereon, in good condition and repair, ordinary wear
and tear alone excepted, all of which shall remain the property of
Landlord.  Tenant's obligation to observe or perform this covenant shall survive
the expiration or other termination of this Lease.
 
30.           DEFINITION OF LANDLORD:  LIABILITY OF LANDLORD LIMITED.  The term
"Landlord" as used in this Lease means only the owner for the time being of the
land which constitutes the Premises so that in the event of any assignment,
transfer, or other conveyance of Landlord's rights under this Lease, Landlord
shall be and hereby is entirely freed and relieved of all covenants and
obligations of Landlord hereunder as to matters occurring subsequent to the date
of said assignment, transfer, or conveyance, and it shall be deemed and
construed without further agreement between the parties or their successors in
interest, or between the parties and the purchaser at any such sale, or the
successor to Landlord by reason of any assignment, transfer, or other conveyance
of Landlord's interest in this Lease, that such purchaser or successor has
assumed and agreed to perform all of Landlord's obligations hereunder.  The
preceding sentence shall also be applicable to all successor
landlords.  Notwithstanding anything to the contrary provided in this Lease, it
is agreed that Landlord, its successors and assigns, shall have absolutely no
personal or individual liability with respect to any of the terms, covenants,
and conditions of this Lease, and Tenant hereby expressly agrees that it shall
look solely to the equity of Landlord or its successor(s) in interest in the
Premises for the satisfaction of each and every remedy of Tenant in the event of
any breach by Landlord or by such successor in interest of any of the terms,
covenants, and conditions of this Lease to be performed by Landlord, such
exculpation of personal liability to be absolute and without any exception
whatsoever.  Tenant covenants that no execution shall be levied against
Landlord, but only against the Premises, and all judgments shall be so indexed.
 
 
 

--------------------------------------------------------------------------------

 
 
31.           BROKER.  The parties represent to each other that no broker or
finder has brought the Premises to the attention of Tenant, or Tenant to the
attention of Landlord, and that no broker or finder is entitled to a commission
or other compensation in connection with this transaction.  Each party agrees to
indemnify the other party for all costs and expenses incurred, including
reasonable attorneys' fees, as a result of the claim of any broker or finder,
based on dealings with said party.
 
32.           NOTICES.  Whenever notice shall be given by either party to the
other, notice shall be in writing addressed to the address of the party being
notified at the address set forth below or to such other address as a party may
from time to time designate by five days' notice to the other party.  Notice may
only be given by hand delivery (with receipt), facsimile, nationally recognized
express service which documents receipt of its deliveries, or by postage paid
certified or registered mail with return receipt requested.  Each notice which
is given, served, or sent in the manner specified in this Section 32 shall be
deemed to have been given and received as of the date it is delivered or as of
the date on which delivery is refused or unclaimed by the addressee upon
presentation.  Notice addresses are as follows:
 
LANDLORD:
   
TENANT:
 
For notices:
For notices
UEC Properties, LLC
UEC Electronics , LLC
3024 Jasper Blvd
5914 Howard Street
Sullivans Island, SC 29482
Hanahan, SC 29410
 
Attention:
Rick Winter - COO
rickwinter@uec-electronics.com
 
For Rent payments:
ACH to Bank Provided
   



33.           HOLDING OVER.  Tenant may not remain upon the Premises after the
day of expiration of the Term without Landlord's written approval.  With
Landlord's approval, Tenant shall become a tenant-at-will and any such holding
over shall not constitute an extension of the Lease.  During such holding over,
Tenant shall pay 150% of the Rent in effect as of the expiration of the
Term.  If Tenant holds over without Landlord's written consent, Tenant shall
also be a tenant at sufferance and shall pay 200% of the then-effective Rent
until Tenant surrenders possession.  Nothing contained herein shall be
interpreted to grant permission to Tenant to holdover or to deprive Landlord of
any rights and remedies with respect thereto.  Such occupancy shall be subject
to all the terms, covenants and conditions of this Lease.
 
34.           OTHER PROVISIONS.
 
(a)           Entire Agreement.  This Lease contains the entire agreement of the
parties and may not be amended, modified, released, or discharged, in whole or
in part, except by an instrument in writing signed by the parties.
 
(b)           Captions.  The captions contained in this Lease are for
convenience and reference only, and shall not be held to explain, modify,
amplify, or aid in the interpretation, construction, or meanings of the
provisions of this Lease to which they relate.
 
(c)           Provisions Severable.  If any provision of this Lease shall to any
extent be invalid or unenforceable, the remainder of this Lease or the
application of such provision or any portion thereof to any person or
circumstances shall not be affected thereby, and each valid provision or portion
thereof shall be enforceable to the fullest extent permitted by law.
 
(d)           Relationship of Parties.  Nothing contained in this Lease shall be
construed to make the parties partners or joint venturers or to render either of
said parties liable for the debts or obligations of the other, except as
expressly provided in this Lease.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Successors.  Subject to the provisions of this Lease, the
covenants, conditions, and agreements contained herein shall bind and inure to
the benefit of Landlord and Tenant and their respective successors, heirs, and
assigns.
 
(f)           Interest.  Whenever this Lease refers to "Interest" same shall be
computed at a rate equal to 12% per annum.  If, however, payment of Interest at
such rate by Tenant (or by the tenant then in possession having succeeded to
Tenant's interest in accordance with the terms of this Lease) should be
unlawful, that is, violative of usury statutes or otherwise, then Interest
shall, as against such party, be computed at the maximum contract rate payable
by such party.
 
(g)           Late Payments.  Should Tenant fail to pay when due any installment
of Rent or any other sum payable to Landlord under the terms of this Lease, then
Interest shall accrue from and after the date on which any such sum was
originally due, and such Interest together with a late charge of $200.00 to
cover the extra expense in handling such delinquency shall be paid by Tenant to
Landlord at the time of payment of the delinquent sum.
 
(h)           Applicable Law, Venue.  This Lease shall be governed, construed,
and enforced in accordance with the laws of the State of South Carolina.  Venue
for any dispute shall be proper solely in Berkeley County, South Carolina.  In
addition, the parties agree to mandatorily refer any lawsuit, claim, and/or
dispute resulting in litigation, to the Berkeley County Master-In-Equity for
final disposition, or a Special Referee if the Master-In-Equity has a conflict
of interest.
 
(i)           Waiver of Trial by Jury.  Landlord and Tenant hereby mutually,
intentionally and knowingly waive any and all rights to trial by jury in any
action, proceeding, claim, crossclaim, counterclaim, or third-party complaint
brought by either party for any matters whatsoever arising out of, or in any way
connected with, this Lease, the relationship of Landlord and Tenant, the
Premises, any business thereon, pre-lease discussion or negotiations, or any
other matter whatsoever between or involving the parties.
 
(j)           Force Majeure.  Neither Landlord nor Tenant shall be liable for
any delay or failure to perform its nonmonetary obligations hereunder due to
(and the time for performance of any covenant shall be deemed extended by the
time last due to) any causes beyond its reasonable control, including, without
limitation, fire, accident, act of the public enemy, war, rebellion,
insurrection, sabotage, transportation delay, shortages of material, labor,
energy or machinery, or act of God, act of government or the judiciary.
 
(k)           Option to Terminate.  Notwithstanding anything to the contrary
contained in this Lease, and provided Tenant and Landlord are not in default of
the Lease at the time the option to terminate herein is exercised, Tenant and
Landlord shall have a one-time right to terminate the Lease as of December 31,
2019. In order to effect such a termination, tenant or Landlord shall provide
the other party with written notice no later than December 31, 2018. If
termination notice is provided by Landlord, Tenant shall receive rental
abatement in the amount of $100,000.00 during the fifth year of the lease term.
If Tenant elects to exercise the Option to Terminate the lease, Landlord shall
receive a termination fee equal to $100,000.00 (due upon notice to terminate)
payable by Tenant. If the option to terminate is exercised by either party,
Tenant agrees to vacate the Premises on or before December 31, 2019.
 
(l)           Memorandum of Lease. Promptly upon Tenant’s request, Landlord
agrees to execute (and acknowledge) and deliver to Tenant a memorandum of this
Lease in recordable form.
 


 


 
[SIGNATURES ON THE FOLLOWING PAGE]
 


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Lease under seal as of the
Effective Date.
 

 
LANDLORD:
    WITNESSES: UEC Properties, LLC,   a South Carolina limited liability company
    Name: _____________________________ 
By:                                                                             
Name: Philip J. Ufkes: _____________________________  
Title: Managing Member
     
TENANT:
    WITNESSES: UEC Electronics, LLC,   a South Carolina limited liability
company     Name: _____________________________  
By:                                                                             
  Name:                                                                        
Name: _____________________________ Title: _______________________________

 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT "A"


Premises
 
5914 & 5918 Howard Street


All that lot, piece or parcel of land, together with the buildings and
improvements thereon, situate, lying and being in St. James Goose Creek Parish,
Berkeley County, S.C., being enclosed and contained within the lines lettered
"A" – "B" – "C" – "D" – "E" – "F" – "A" (legal description not closed on prior
deed due to a scrivenors error) as shown on a plat entitled "PLAT OF TRACT OF
LAND, LETTERED "A" – "B" – "C" – "D" – "E" – "F", LOCATED IN ST. JAMES GOOSE
CREEK PARISH, BERKELEY COUNTY, S.C. ALSO A RAILROAD SIDING WITH 16 FEET RIGHT OF
WAY, LETTERED "H" – "J" – "K" – "L" ALSO LOTS 1 AND 2 BLOCK C, AS SHOWN ON A
PLAT OF PORT PARK SUBDIVISION…" prepared by Joseph Needle, CE dated October 16,
1961, and recorded in the RMC Office for Berkeley County, in Plat Cabinet M at
page 155, reference hereby made to said plat for a more complete description
thereof and butting and bounding as shown thereon.


This being the same property conveyed to UEC Properties, LLC by Paula Steinberg
Farbman, Samuel Steinberg, Jack K. White, Louise J. Small, Dorothy M. Small,
Robert L. White and Anna Lea P. Steinberg by deed dated May 29, 2001, and
recorded in the ROD Office for Berkeley County on May 31, 2001, in Book 2276,
page 72.


TMS: 265-15-06-028


5906 Howard Street


All those certain lots, pieces or parcels of land, with the buildings and
improvements thereon, situate, lying and being in Port Park Subdivision,
Berkeley County, South Carolina, designated as Lots 1 and 2, in Block C, on a
plat of Port Park Subdivision made by J. O'Hear Sanders, Jr., CE dated January,
1949, and recorded in the Clerk of Court's office for Berkeley County in Plat
Book F, page 53A and having such shape, metes, bounds and location as are shown
thereon, to which reference is hereby craved for a fuller description.


This being the same property conveyed to UEC Properties, LLC by deed of Carolina
Towing and Recovery, Inc. dated March 28, 2012, and recorded in the Berkeley
County ROD Office on March 28, 2012, in Book 9386, pager 307.


TMS: 265-15-06-029


 


 
 

--------------------------------------------------------------------------------


 


 
 

--------------------------------------------------------------------------------

 
 